Exhibit 99.1 For Immediate Release China ACM Reports Third Quarter FY-2011 Results; Revenue Up 41% to $23Million and Record $87 Million Backlog Teleconference Begins Today at 10 a.m. Eastern, 7 a.m. Pacific BEIJING, China – May 13, 2011 China Advanced Construction Materials Group, Inc. (NASDAQ GM: CADC) (“China ACM”), a leading provider of ready-mix concrete and related technical services in China, today announced its financial results for the Fiscal Year 2011 third quarter ended March 31, 2011. The Company will host a conference call to discuss the results today at 10:00 a.m. Eastern, 7:00 a.m. Pacific; details are provided below. Third Quarter FY 2011 Financial Highlights Ø Revenue increased 41% year over year to $23.1 million Ø Gross margin at 17.5% Ø Non-GAAP adjusted net income available to common shareholders of $2.4 million Ø Non-GAAP adjusted fully diluted EPS to common shareholders of $0.13 Ø GAAP net income available to common shareholders of $3.6 million or $0.19 EPS Ø Quarter end backlog up 30% sequentially to record $87 million Third Quarter FY 2011 Results Summary China ACM reported third quarter Fiscal Year 2011 non-GAAP adjusted net income available to common shareholders of $2.4 million on revenues of $23.1 million. The non-GAAP adjusted net income available to common shareholders is before the non-cash change in fair value of warrants, option and equity-based compensation. Concrete sales revenue at fixed plants in Beijing increased by 43 percent year over year to$16.5 million with a gross margin of 13.5 percent; this gross margin compares with 9.3 percent a year ago.The increase in revenues was principally due to higher average selling prices coupled with higher volumes as a result of a broader client base. The third quarter and current contracts include projects for highways, schools, military officer apartments, hotels, subway lines, sewage treatment plants, technology business parks, retail buildings, residential complexes, and hospitals. Manufacturing services revenue rose 51% year over year to $6.1 million with a 23percent gross margin. Technical services revenue decreased by 21 percent, year over year, to $0.5 million, with a 79 percent gross margin. The Company’s third quarter blended gross margin was 17.5percent, compared with 25.3 percent in the year-ago quarter. The2011 third quarter results were impacted by higher fixed costs associated with the addition of several new portable plants, lower production at portable plants nearing project completion, project delays associated with the transition in leadership at the Ministry of Rail and increases in transportation costs, all impacting the Manufacturing Services Division. 1 Management Commentary "Despite having recently terminated one fixed Concrete plant lease, the third quarter 41 percent top line growth was solid and affirms that we have the right product in the right market,” said Mr. Xianfu Han, Chairman and Chief Executive Officer of China ACM. “Both our revenue and our bottom line faced headwinds in the quarter with the leadership transition in China’s Railway Ministry slowing HSR business broadly. However, the same drivers of our long term growth remain intact, primarily our growing industry stature, strategic alliances, attrition of marginal concrete providers – all fueled by China’s generational urbanization and modernization.” “During the quarter, we announced $11 million in new HSR contracts and another $4 million last month. With our backlog at a record $87 million, we remain confident that our historically strong growth will continue.” Commenting on the third fiscal quarter’s financial results, Jeremy Goodwin, China ACM President and Chief Financial Officer, said, “The March quarter is always our seasonally weakest quarter, and it was compounded this year as we faced increased margin pressure in our Manufacturing Services Division as we incurred higher ramp-up costs associated putting several new portable plants into service and higher ramp-down costs associated with delays in decommissioning plants nearing project service completion. In addition, China's Railway Ministry’s leadership transition impacted much of the High Speed Rail sector. That transition is now complete and our long term view of the sector remains intact.” "Werecently contracted the 25th of our 25 HSR portable plants, an important company milestone which speaks to the demand for our products and specialty engineering services," Mr. Goodwin added. "Our backlog is up 30% sequentially to a record $87 million, which we expect to convert to revenue in the months ahead. In addition, our balance sheet is strong with $15.5 million in cash, equivalents and short term investments, $40 million in working capital and $14.5 million in total debt.” Backlog China ACM reported that its March 31, 2011 backlog, or bids in house, increased by 30% sequentially from December 31, 2010to a record $87 million.72 percent of the March 31 backlog is contracted with Government State Owned Enterprise contractors and 28 percent is contracted with private sector developers. The backlog is comprised of $60.6 million in contracted unfilled orders for its Concrete Sales segment, and $26.4 million in contracted unfilled order for its Manufacturing Services segment. Based on its historical experience, the Company’s estimated time to convert these contracted orders into recognized revenues averages between four and twelve months for Concrete Sales, and six to twenty four months for Manufacturing Services, depending on the scope of the projects. The Company’s new business pipeline, or bids outstanding, which is a measure of the value of bids it has submitted for the Concrete Sales and Manufacturing Services business segments, was $18.5 million and $13.6 million, respectively, or $32.1 million in total, for a sequential increase of 13 percent. 2 Third Quarter FY 2011 Results Revenue . Our revenue is primarily generated from sales of our advanced ready-mix concrete products, manufacturing services and technical consulting services. For the three months ended March 31, 2011, we generated revenue of $23.1 million, compared to $16.5 million during the same period in 2010, an increase of $6.6 million, or 41%. The increase in our revenue is due primarily to our increased production volumes both in and outside of Beijing for the three months ended March 31, 2011 compared to the same period in 2010. On November 15, 2010, we announced a 25% average price increase across our various concrete grade sales to keep in line with an average raw material cost increase of 19.8%.As a result, our concrete sales revenue was $16.5 million for the three months ended March 31, 2011, an increase of $5.0 million, or 43%. The increase in revenues was principally due to the higher average selling prices coupled with higher volumes as a result of a broader client base. The higher volumes were achieved despite the closure of one fixed plant that had become unprofitable and was closed in the second quarter of fiscal year 2011. Revenue from our manufacturing services segment was $6.1 million for the three months ended March 31, 2011, an increase of $2.1 million, or 51%, as compared to the three months ended March 31, 2010. The increase in revenue was attributable principally to the addition of several new portable plants needed to service a growing business pipeline compared to the same period in the prior fiscal year. During the quarter, we supplied concrete products to ten railway projects throughout China through our portable plants, specifically projects located in Shaanxi Province, Hebei Province, Guangxi Province, Zhejiang Province, Guangdong Province, Liaoning Province, and Anhui Province. For these railway projects, the general contractors typically supplied their own raw materials while we provided manufacturing and transportation services. Revenue generated from our technical consulting services segment was $0.5 million during the three months ended March 31, 2011, a decrease of $0.1 million, or 21%, compared to the same period in 2010. The decrease is due to the expiration of two technically serviced contract plants in Beijing compared to the same period in 2010. Gross Profit. Gross profit was $4.0 million for the three months ended March 31, 2011, as compared to $4.2 million for the three months ended March 31, 2010. Our gross profit for the sale of concrete was $2.2 million, or 13.5% of revenue, for the three months ended March 31, 2011, as compared to $1.1 million, or 9.3% of revenue, for the same period last year. The increased gross profit margin reflects higher demand and higher prices for our concrete products in Beijing as compared to the same period last year. As a value added cement product, we intend to continue adjusting our concrete sales prices in tandem with changes in the prices of cement. Our gross profit with respect to our Manufacturing services segment was $1.4 million, or 23.4% of revenue, for the three months ended March 31, 2011, as compared to $2.4 million, or 59.2% of revenue, for the same period last year. The decrease was principally due to an increase in fixed costs incurred as a result of the addition of several number of new portable plants before they commenced production, slowing production rates at plants nearing project completion, project delays stemming from the transition in leadership at the Ministry of Rail and increases in transportation costs. Our gross profit with respect to technical services was $0.4 million, or 79% of revenues, for the three months ended March 31, 2011, compared to $0.5 million, or 86%, for the same period last year. The primary reason for the decrease in gross profit is the service term expiration of two technically serviced plants in Beijing. 3 Selling, General and Administrative Expenses. Selling, general and administrative expenses consist of sales commissions, advertising and marketing costs, office rent and expenses, costs associated with staff and support personnel who manage our business activities, and professional and legal fees paid to third parties. We incurred selling, general and administrative expenses of $2.6 million for the three months ended March 31, 2011, an increase of $1.1 million, or 72%, as compared to $1.5 million for the three months ended March 31, 2010. The increase was principally due to an increase in employment, occupancy, and professional expenses resulting from a larger base of operations as compared to the prior year's quarter. Adjusted Net Income available to Common shareholders. Excluding the effect from non-cash charges related to changes in fair market value of warrants, accretion of discount on redeemable preferred stock and share-based compensation, our adjusted net income available to common shareholders was $2.4 million for the three months ended March 31, 2011, a decrease of $0.6 million, or 19%, as compared to the same period in 2010. See the attached section “Use of Non-GAAP Financial Measures” for a discussion regarding the presentation of net income excluding non-cash items. Balance Sheet Overview China ACM had working capital of $40.1 million at March 31, 2011, including $15.5 million in cash, equivalents and short term investments and $14.5 million in total debt. Shareholders' equity was $74.9 million compared with $61.2 million on June 30, 2010. The total number of shares outstanding as of May 13, 2011 is 17.8 million. Third Quarter FY 2011 Report and Conference Call Individuals interested in participating in the third quarter 2011 conference call may do so by dialing 877-941-8609 from the United States, or 480-629-9692from outside the United States and referencing conference ID #4438159. Those interested in listening to the conference call live via the Internet may do so by visiting the Investor Relations section of the Company's Web site at www.china-acm.com.A telephone replay will be available through May 20, 2011, by dialing 800-406-7325 from the United States, or 303-590-3030: from outside the United States, and entering conference ID #4438159.A webcast replay will be available for 90 days. About China ACM China ACM is a leading producer of advanced, certified eco-friendly ready-mix concrete (RMC) and related technical services for large scale, high-speed rail (HSR) and other complex infrastructure projects. Leveraging its proprietary technology and value-add engineering services model, the Company has won work on numerous high profile projects including the 30,000 km China HSR expansion, the Olympic Stadium Bird's Nest, Beijing South Railway Station, Beijing International Airport, National Centre for Performing Arts, CCTV Headquarters, Beijing Yintai Building and U.S. and French embassies. Founded in 2002, Beijing-based China ACM provides its materials and services through its network of fixed ready-mix concrete plants covering the Beijing metropolitan area. It also has technical consulting services and preferred procurement agreements with other independently-owned plants across China. Additionally, the Company owns numerous portable plants deployed in various provinces across China primarily to major high speed rail projects. More information about the Company is available at www.china-acm.com. 4 Contact Financial Profiles Tricia Ross (916) 939-7285 tross@finprofiles.com Financial Profiles Moira Conlon Tel: (310) 478-2700 x11 mconlon@finprofiles.com Use of Non-GAAP Financial Measures The Company makes reference to Non-GAAP financial measures in portions of “Management’s Discussion of Financial Condition and Results of Operations”. Management believes that investors may find it useful to review our financial results that exclude the net non-cash incomeon option and stock-based compensation along with the change in fair value of warrants liability, shown in the below chart, due to the adoption of Financial Accounting Standards Board’s (“FASB”) Accounting Standards Codification (“ASC”) 815, “Derivatives and Hedging,” accounting standard as discussed in the section “Derivative Liability” below. Management believes that these Non-GAAP financial measures are useful to investors in that they provide supplemental information to possibly better understand the underlying business trends and operating performance of the Company. The Company uses these Non-GAAP financial measures to evaluate operating performance. However, Non-GAAP financial measures should not be considered as an alternative to net income or any other performance measures derived in accordance with GAAP. 5 Three Months Ended March 31, Nine Months Ended March 31, Increase (Decrease) Increase (Decrease) (Unaudited) (Unaudited) Net Income (Loss) –GAAP $ Subtract: Dividends and accretion on redeemable convertible preferred stock $
